1. The evidence is sufficient to sustain the verdict.
2. A juror will be heard to sustain, but never to impeach, his verdict.
                          DECIDED JUNE 6, 1945.
Cunningham sued Brinsky to recover a sum of money which he alleged was his property. Brinsky filed a general denial. A verdict was returned in favor of Cunningham. Brinsky's motion for a new trial on the general and two special grounds was overruled, and he excepted.
1. While the evidence is conflicting, it is sufficient to sustain the verdict. This being so, this court is without authority to disturb it on the general grounds.
2. Special ground 2 is abandoned. Special ground 1 seeks to impeach the verdict by affidavit of four of the jurors. There is a sustaining affidavit from the juror who signed the verdict as foreman, which shows the unanimity of the jurors in returning the verdict. A juror will be heard to sustain, but never to impeach, his verdict. Code, § 110-109.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.